Title: From John Adams to Joseph Bradley Varnum, 9 February 1813
From: Adams, John
To: Varnum, Joseph Bradley



Respected Sir
Quincy Feb 9 1813

With much pleasure have I read your favour of January 23d.
I have thought that Nature, which has given to the Ant & the Bee to the wild geese & the storks, as well as to most other Animals in certain foresight necessary for their preservation; & to men a more extensive circumspection & sagacity: should have dictated to this nation, a more careful & provident preparation for National defence by sea & Land; a more vigorous fortification of the frontiers, & a more efficacious naval power on the Lakes as well as on the ocean.
When the insults, injuries & pretensions of France became intolerable, without degradation in the scale of Nations, & indeed in the scale of Being; I did all in my Power to arouse & animate America to war. When the insults, injuries & pretensions of Gr Britain became intolerable, as they did six years ago by her despotic blockades, orders in council, and above all by her proclamation for impressing seamen I was for an immediate declaration of War against G B. My opinions & conduct in both cases were founded on the same immutable Principles—These retrospective reflections are, however, out of season and of little use. The questions now is, What is to be done?
You very properly ask “Why is it, that so many of our Citizens are so much opposed to the War”? I have no power to answer this question, or any of the series of Judicious inquiries that follow it, but by asking questions in my train turn; why were so many of our citizens opposed to the War in 1775, & to all our claims and assertions of our rights that proceeded it & shewed it to be just & proved it to be necessary? Why was there such an obstinate & persevering an opposition in congress, of almost half its members in 1776 &c to our expedition into Canada, Quebec & all, had infallibly been , had not the measures of government & the operations of the Army, been paralised by Opposition in congress. A Resolution to send men, money, arms, ammunition, Cloathing, provisions or medicines without opposition & interminable debate, could not be carried without imperious demand of the question, and then only by a very small majority. The same principles; the same feelings; the same interests or views of interest, prevail now as then; & from various causes, have obtained a firmer establishment in our sea port towns than they had then. Why is it that so many of our wise men are for a War with France & her allies a peace with Gr Britain at almost any rate, & a relyance on the British navy for protection? You may judge what share the Banks and funds aided by other corporations, & original & hereditary tory feelings & news have had in subjecting the seaport towns. It is most certain they “are taking ground the best calculated to prolong the war; or affect a disgraceful & ruinous termination  of it.” I do not yet believe that “this nation is so lost to the interest of the present or future generations.” That we have many Henry’s V carpenters within our Borders that we have many newspapers & pamphlets supported by foreign subscriptions I have no doubt. that we have any pensioners in our public councils I have as yet an insuperable aversion to believe. even this however is not impossible. Mercantile credit may in many instances have great influence. Lawyers & physicians fees may be sometimes adroitly managed. Gamblers may be skillfully permitted to win a large bet, many of the clergy, for want of better information have been taught to believe that the English, Scotch, Irish are pious & the french impious; that Napoleon is ambitious of universal empire, & that George the third & George the fourth are not. The twistings and turnings of the opposition now are rather exceed those of the opposition in 1798 1799 & 1800 I hope we shall one day see upright downright, straight forward and consistent conduct.—mean time, which I believe will be a long time, I shall remain with much respect your humble servant

John Adams